Seawell, J.
delivered the opinion of the Court,
The bequest of the negroes to the wife for life, is a clear definite estate, and the subsequent limitation is engrafted *241in a separate and distinct sentence, by which the testator devises to his wife an estate in lands. This is the natural and necessary construction, and must prevail, unless controled by some otherpartof the will. In looking into the whole will, there is nothing which shows the testator intended a different meaning. There must be a decree for the petitióners.